NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



LEE PATRICK ROBINSON, JR.,                )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D20-1408
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 9, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle D. Sisco,
Judge.

Lee Patrick Robinson, Jr., pro se.




PER CURIAM.


             Affirmed.


CASANUEVA, LaROSE, and LUCAS, JJ., Concur.